Dear Mayor Haynes:
You have asked this office to advise you whether you may hold the elective office of Mayor of the Town of Melville and at the same time serve as a commissioner of the board governing the St. Landry Parish Housing Authority.
Your question requires review of the Louisiana Dual Officeholding and Dual Employment Law, La.R.S. 42:61, et seq. Under the definition provided in La.R.S. 42:62(1), the mayor of a municipality holds elective office.1 The position of commissioner of a governing board for a local housing authority is specifically established by La.R.S. 40:531 (A)(1)2 and appointed by the parish president, and is considered anappointive office3 for purposes of a dual officeholding analysis. *Page 2 
Of possible application here is La.R.S. 42:63(D), providing in pertinent part:
  D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or  full-time appointive office in the government of this state or in the government of a political subdivision thereof . . .
(Emphasis added.)
La.R.S. 42:63(D) prohibits one from holding local elective office and at the same time holding a full-time appointive office. A commissioner of the parish housing authority board holds part-time and not a full-time appointive office, and therefore the prohibition contained in La.R.S. 42:63(D) is inapplicable here. For your further reference, note that a full-time position would require a person to work at least seven hours per day of work and at least thirty-five hours per week; a part-time position is less than the number of hours of work defined as full-time. La.R.S. 42:62(4) and (5).
Accordingly, it is the opinion of this office that the state dual officeholding provisions would not prohibit you from holding the elected office of Mayor of the Town of Melville while at the same time serving as commissioner of the board governing the St. Landry Parish Housing Authority.
Finally, note that our expressed opinion relative to state law is limited to an examination of the dual officeholding provisions. Any potential ethical questions concerning this matter arising under the Code of Governmental Ethics, La.R.S. 42:1111, et seq., are addressed by advisory ruling of the Louisiana State Board of Ethics. The Board may be contacted at P.O. Box 4368, Baton Rouge, LA 70821, phone 225-219-5600.
We hope the foregoing is helpful to you. Should you have other questions with which we may provide assistance, please contact this office.
  Very truly yours,
  JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
  BY:__________________________ KERRYL KILPATRICK ASSTSTANT ATTORNEY GENERAL
  KLK:arg
1 La.R.S. 42:62(1) provides:
(1) "Elective office" means any position which is established or authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof, which is not a political party office and which is filled by vote of the citizens of this state or of a political subdivision thereof.
2 La.R.S. 40:531 (A)(1) provides:
Appointment of commissioners to local housing authority
A. (1) When the governing body of any municipality or parish, as the case may be, has determined, by resolution as set forth in La.R.S. 40:393, that it is expedient to establish a local housing authority, the chief elected official of the municipality or parish, or if no such official exists, then the governing body itself shall appoint five persons who shall constitute the governing body of the local housing authority and shall be called commissioners.
3 La.R.S. 42:62(2) provides:
(2) "Appointive office" means any office in any branch of government or other position on an agency, board, or commission or any executive office of any agency, board, commission, or department which is specifically established or specifically authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof and which is filled by appointment or election by an elected or appointed public official or by a governmental body composed of such officials of this state or of a political subdivision thereof.